DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a proximal portion" in line 11.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “proximal end”.
13 recites the limitation "the distal portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a treatment cycle" in line 2.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claim 21 recites the limitation "a patient" in line 4.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claim 21 recites the limitation "the nerve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a nerve" in line 8.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claims 25 and 26 recite the limitation "the distal portion" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3 and 6-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 and 25-29 of U.S. Patent No. 8,298,216.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-3 and 6-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of U.S. Patent No. 8,715,275.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-3 and 6-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 9,101,346.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-3 and 6-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of U.S. Patent No. 9,907,693.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-3 and 6-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 36-38 of U.S. Patent No. 9,610,112.  Although the the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-3 and 6-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,596,030.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The applied references have a common Assignee/Inventor with (but a different inventive entity from) the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any 
Claim(s) 1-3 and 6-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by the following references:
U.S. 2013/0184696 (note abstract; figs. 1A-2 and 4-6B).
U.S. 2016/0183998 (note abstract; figs. 1A-2 and 4-6B).
U.S. 2019/0151006 (note abstract; figs. 1A-2 and 4-6B).
U.S. 2013/0190745 (note abstract; figs. 1A-2A and 4-6B).
U.S. 2013/0184694 (note abstract; figs. 1A-2A and 4-6B).

Claim(s) 21-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burger, U.S. 2009/0248001 (hereinafter Burger).
Regarding claim 21, Burger discloses (note abstract; figs. 1-2) a system comprising: a needle (26) configured for insertion into a patient, the needle having a lumen (38) and being capable of ‘resiliently bending’ (slightly) ‘after’ insertion (i.e., after initially piercing tissue); a cooling fluid supply lumen (34) extending within the needle lumen; and a cooling fluid source (18) couplable to the cooling fluid supply lumen, so that liquid from the cooling flow vaporizes within the needle lumen to provide cooling (note paragraphs 12, 28, 32, and 39).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
Regarding claim 22, Burger discloses (note abstract; figs. 1-2) a system wherein the needle comprises the claimed length (note paragraph 34).
Regarding claim 23, Burger discloses (note abstract; figs. 1-2) a system further comprising: a processor configured to control the cooling fluid flow, and a ‘heating element’ thermally coupled with the needle (note paragraph 10, claim 19), in the claimed manner in response to operator input (note paragraphs 33 and 37).  
Regarding claims 24 and 25, Burger discloses (see above) a system capable of meeting the claimed functional limitations.  As stated above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 26, Burger discloses (see above) a system wherein a proximal portion of the needle is necessarily configured to be stiffer than a distal portion of the needle, such that the distal portion deflects more easily (the distal portion of a standard needle would necessarily deflect more easily than the proximal portion). 
Regarding claim 27, Burger discloses (see above) a system wherein the needle is capable of ‘resiliently bending’ (slightly) at the distal portion by an angle ‘up to 120 degrees’ (i.e., bending at an angle anywhere between 0 and 120 degrees, which would describe a slight bend).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Aldridge, U.S. 2011/087212 (hereinafter Aldridge).
Regarding claim 1, Burger discloses (note abstract; figs. 1-2) a system comprising: a needle (26) configured for insertion into a patient, the needle having a lumen (38); a cooling fluid supply lumen (34) extending within the needle lumen; a cooling fluid source (18) couplable to the cooling fluid supply lumen, so that liquid from the cooling flow vaporizes within the needle lumen to provide cooling (note paragraphs 12, 28, 32, and 39); a ‘heating element’ necessarily coupled with a proximal portion of the needle for warming the patient’s skin (note paragraph 10, claim 19); and a processor configured to control the cooling fluid flow and the heating element in the claimed manner in response to operator input (note paragraphs 33 and 37).  While Burger teaches a system that utilizes temperature feedback for control purposes (note paragraph 32), it fails to explicitly disclose a processor configured to monitor ‘power draw’ from the heating element during the treatment cycle for feedback purposes.  Aldridge teaches a system that monitors power draw from a device, wherein this power draw is used as feedback for controlling the system (see paragraph 263).  It is well known in the art that these different feedback configurations (along with a variety of other feedback parameters) are widely considered to be interchangeable.  Therefore it would have been obvious to a person 
Regarding claims 2, 3, and 6, Burger discloses (note abstract; figs. 1-2) a system capable of meeting the claimed functional limitations.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 7 and 12, Burger discloses (see above) a system comprising a heating phase (note paragraph 10, claim 19) made up of a pre-warm phase (i.e., warming period that occurs before one of the cooling cycles) and a post-warm phase (i.e., warming period that occurs after one of the cooling cycles). 
Regarding claims 8-11, 13, and 16, Burger discloses (see above) a system capable of meeting the claimed functional limitations.  As stated above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and 
Regarding claim 14, Burger discloses (note abstract; figs. 1-2) a system wherein the needle comprises the claimed length (note paragraph 34).
Regarding claim 17, Burger in view of Aldridge teaches (see above) a system that utilizes power feedback for controlling the system.  However, this specific combination of references (as seen above) fails to expressly teach using a duration as feedback for deactivating the system.  Aldridge further teaches the use of multiple parameters for controlling a system, wherein the duration of a procedure can be utilized for deactivating the system (see paragraph 256).  It is well known in the art that this specific feedback design would prevent unwanted energy delivery, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified Burger to comprise using a duration as feedback for deactivating the system in order to increase safety and efficiency.    
Regarding claim 18, Burger discloses (see above) a system wherein the heating element necessarily comprises a ‘heater’.
Regarding claims 19 and 20, Burger discloses (see above) a system wherein the needle comprises a first and second needle (note paragraph 13), and wherein the system is capable of being used in the claimed manner.

15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Aldridge as applied to claims 1-3, 6-14, and 16-20 above, and further in view of Fourkas, U.S. 2012/0259322 (hereinafter Fourkas).
Regarding claim 15, Burger in view of Aldridge teaches (see above) a system having a processor configured to monitor power draw in order to control the system.  However, this combination of references fails to expressly teach that this processor is further configured to provide an audio/visual alert at completion of a treatment cycle.  Fourkas teaches a similar system comprising a processor that is configured to provide an audio/visual alert at completion of a ‘treatment cycle’ (paragraph 43).  It is well known in the art that this feedback design would help prevent unwanted tissue damage, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Burger to comprise a processor configured to provide an audio/visual alert at completion of a treatment cycle in order to increase safety and efficiency. 

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Swoyer, U.S. 6,512,958 (hereinafter Swoyer).
Regarding Claim 28, Burger discloses (see above) a system comprising a sharp needle, but fails to explicitly disclose a needle having a blunt tip.  Swoyer teaches a similar device that can comprise either a sharp or blunt distal tip (see col. 2, line 56).  It is well known in the art (as can be seen in Swoyer) that these different needle configurations are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the .  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the new claim limitations have not been met by Burger, Examiner respectfully disagrees.  More specifically, Examiner maintains that the new limitations have been met by the cited references as they are currently written, due to their breadth (see above interpretation).  Therefore, Examiner asserts that all of the claims have been met in view of the cited references as can be seen above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.